Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Da et al. for the "SIGNAL TRANSMISSION METHOD AND APPARATUS" filed 11/25/2020 has been examined.  This application is a national stage entry of PCT/CN2019/087655, International Filing Date: 05/20/2019 and claims foreign priority to 201810516391.0, filed 05/25/2018 in China.   The preliminary amendment filed 11/25/2020 have been entered and made of record.  Claims 1, 3-8, 10-17, 19-22, 24 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

	Claim Objections
3.       Claims 1, 8 are objected to because of the following informalities:  Claims 1, 8 discloses different steps of a method for “determining”, “sending” “receiving” , but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because it is not clear of what was applicant intend for function as “receiving”, “transmitting”, “determining”, “communicating”.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.

4.         Claims 17, 24 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

5.    Claim 24 calls for a signal transmission apparatus claim with an intended use of characterizing features of claim 8 which is a terminal method claim.  Claim drafted in this form normally encounters numerous problems and does not clearly claim the gist of the disclosed invention.  Appropriate correction is required.  For examination purpose, the examiner assumes claim 24 depends on claim 8.
	
	Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 8, 17 recite the limitation “PRS configuration information preset”, “PRS configuration information” and “PRS block sets”, “PRS blocks”.  It is not clear if they are the same or different.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 1, 3, 5, 7, 8, 10, 12, 14-17, 19, 21, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palanivelu et al. (US#10,547,421) in view of Park et al. (US#10,256,957).
As best understood, regarding claims 17, 24, the references disclose a novel method and system for receiving/transmitting positioning reference signal (PRS) signals for the UE/BS in 5G wireless communications, according to the essential features of the claims.  Palanivelu et al. (US#10,547,421) discloses a signal transmission apparatus, comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory, and in accordance with obtained program (see Figs. 3-4 for the hardware component for the UE/BS), perform a process of: determining Positioning Reference Signal (PRS) configuration information preset for a cell (Fig. 2; Col. 2; lines 22-31 & Col. 8; lines 4-24: determine a time-frequency positioning reference signal (PRS) pattern); sending a positioning reference signal to a terminal based on the PRS configuration information (Fig. 2; Col. 8, lines 25-36: communicating using the determined PRS time-frequency pattern in the set of subframes); wherein the PRS configuration information comprises parameter information of PRS block sets; wherein each PRS block set comprises one or more PRS blocks (Fig. 13; Col. 14, line 60 to Col. 15, line 57: time-frequency resource blocks 1360).
However, Palanivelu does not disclose expressly the PRS blocks comprises one or more consecutive OFDM symbols occupied by the PRS.  In the same field of endeavor, Park et al. (US#10,256,957) teach that in Fig. 2, 4 the diagrams illustrated structures of radio frame and downlink subframe, in which.the LTE PRS is transmitted through antenna port (AP) #6. An LTE PRS may only be transmitted in a downlink subframe configured for PRS transmission through higher layer signaling. When both a normal subframe and a Multicast Broadcast Single see Fig. 11, 17-20; Col.  9, lines 24-42: OFDM symbols in the time domain & LTE PRS mapping pattern).
Regarding claim 19, the reference further teaches wherein the parameter information of PRS block sets comprises: time-domain configuration information and frequency-domain configuration information for transmitting PRS block sets (Palanivelu et al.: Col. 2; lines 22-40: a plurality of PRSs using the determined PRS time-frequency pattern in the set of subframes).
Regarding claim 21, the reference further teaches wherein the frequency-domain configuration information for transmitting PRS block sets comprises: a PRS bandwidth, frequency-domain position information, and mapping information of a PRS Resource Element (RE) in a Resource Block (RB)(Park et al.: see  Figs. 17-20 are diagrams illustrating an NB-PRS RE mapping pattern in a guard-band or a standalone operation mode).
Regarding claims 1, 3, 5, 7, 8, 10, 12, 14-16, they are method claims and have the same subject matter, limitations corresponding to the apparatus claims 17, 19, 21, 24 examined above.  Therefore, claims 1, 3, 5, 7, 8, 10, 12, 14-16 are analyzed and rejected as previously discussed with respect to claims 17, 19, 21, 24.
One skilled in the art would have recognized the need for effectively and efficiently receiving/transmitting positioning reference signal (PRS) signals for the UE/BS in 5G wireless communications, and would have applied Park’s performing positioning for NB-IoT based on both a PRS for LTE and a PRS for NB-IoT into Palanivelu’s configuring a resource for a scheduling for PRS in NB-IoT with the motivation being to provide a method and system for transmitting/receiving a PRS signal in a 5G NR system.
Allowable Subject Matter
10.	Claims 4, 6, 11, 13, 20, 22 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the time-domain configuration information of transmitting PRS block sets comprises: a period and a slot offset of a PRS block set; PRS block identifiers or a quantity of PRS blocks in the PRS block set; positions and a quantity of OFDM symbols occupied by the positioning reference signal in each PRS block, or positions and a quantity of slots occupied for transmitting a PRS block; a quantity of slots between every two adjacent PRS blocks, or a quantity of OFDM symbols between every two adjacent PRS blocks; wherein resource mapping of the positioning reference signal in each PRS block set comprises one of following: in a first way: each PRS block set contains a quantity Nblock of PRS blocks, each PRS block contains a quantity Ngymbo1 of OFDM symbols occupied by the positioning reference signal, each PRS block set contains a total quantity of Nset = Nblock * Nsymbo1 of PRS OFDM symbols, the quantity Nset of OFDM symbols occupied by 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Mirbagheri et al. (US#10,439,775) is cited to show randomization of PRS frequency offsets and muting patterns in LTE for EOTDOA.
The Han et al. (US#10,383,080) shows device and method to improve horizontal and vertical positioning accuracy.
The Wang et al. (US#2018/0124787) shows enhanced PRS patterns for positioning.
The Tang et al. (US#2018/0054286) shows PRS design enhancement.
The Gunnarsson et al. (US#2017/0142682) shows location information in communications networks.
The Wu et al. (US#9,755,797) shows localization based beamforming scheme for systems with multiple antennas.
The Manolakos et al. (US#10,944,659) is cited shows delay spread and average delay QCL source for PRS.

The Da et al. (US#2021/0297215) shows method and device for transmitting PRS.
The Bi et al. (US#2021/0345130) shows PRS transmission method and apparatus, device, and storage medium.
The Qi (US#2021/0176022) shows method and apparatus for providing a PRS in a mobile communication system.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.

Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/10/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477